Case 2:18-bk-16497-SK   Doc 74 Filed 09/24/19 Entered 09/24/19 16:09:31   Desc
                         Main Document     Page 1 of 4
Case 2:18-bk-16497-SK   Doc 74 Filed 09/24/19 Entered 09/24/19 16:09:31   Desc
                         Main Document     Page 2 of 4
Case 2:18-bk-16497-SK   Doc 74 Filed 09/24/19 Entered 09/24/19 16:09:31   Desc
                         Main Document     Page 3 of 4
Case 2:18-bk-16497-SK   Doc 74 Filed 09/24/19 Entered 09/24/19 16:09:31   Desc
                         Main Document     Page 4 of 4
